Title: From James Madison to the Senate, 27 January 1806
From: Madison, James
To: Senate


                    
                        Department of State 27 Jany. 1806
                    
                    The Secretary of State, in compliance with the resolution of the Senate of the 2d. March last, directing him to lay before the Senate at their

present meeting, “such laws of Great Britain as impose any higher or greater duties on the exportation of goods, wares and Merchandise to the United States, than are imposed on similar goods, wares, and Merchandise, when exported to the nations of Europe: and also to report the amount in sterling money, of the exports to the United States from Great Britain and Ireland, for the Year 1802, 1803 and 1804, on which such duties are charged,” has the honor to transmit herewith a copy of an Act of the British Parliament passed on the 7th. of May 1802, entitled “An Act for granting to his Majesty certain duties on goods imported into and exported from Great Britain, and on the tonnage of ships and vessels entering outwards or inwards in any port of Great Britain, to or from foreign ports”; whereby on every hundred pounds of the value of goods, Wares and Merchandise of the growth, produce or Manufacture of Great Britain (except in special cases) when exported to any part of Europe, or to any port or place within the Streights of Gibraltar, a duty of ten shillings is imposed; but on the same goods, when exported elsewhere (except to Countries within the limits of the charters of the East India company) the duty is doubled.
                    Another Act of Parliament, dated on the 4 July 1803, a Copy of Which is also herewith transmitted, entitled “An Act for granting to his Majesty, during the present war, and until the ratification of a definitive treaty of peace, additional duties on the importation and exportation of certain goods, Wares and Merchandise, and on the tonnage of Ships and Vessels in Great Britain,” imposes one ⅌ Cent duty on goods, Wares and Merchandise, the growth, produce, or manufacture of Great Britain (with certain exceptions) exported to Europe or the Mediterranean, and three ⅌ Cent upon such goods, Wares and Merchandise, when exported elsewhere, except to countries within the charters of the East India company.
                    A table exhibiting the amount in sterling money of the exports from Great Britain to the United States, in the respective Years 1802, 1803 and 1804, on which duties under the above mentioned acts of Parliament were payable, and the amount of duties so paid, is annexed hereto.
                    It must be observed, that as from the mode of collecting ad valorem duties in Great Britain, the Merchants genirally deem themselves secure in undervaluing their exports, to the amount of about one fifth, the real value of these exports to the United States exceeds that given in the table by an equal proportion.
                    It may also be remarked that the table does not give the full annual amount of the respective duties of one and three ⅌ Cent, in any year except that of 1804; the first mentioned duty not having commenced ’till the month of may 1802, nor the other ’till the month of July 1803.
                    The measures taken for complying with the resolution of the Senate, as far as respects the exports to the United States from Ireland, not having been successful, the Secretary of State takes the liberty of annexing a table,

shewing the value of goods exported in the years 1802; 1803 and 1804, respectively, from that Country, and distinguishing the amount subject to duty; which amount being inconsiderable, a statement of the unfavorable discriminations (if any) against the United States becomes of less importance. All which is respectfully submitted
                    
                        James Madison
                    
                